Exhibit 23.1 Consent of Independent Registered Public Accounting Firm GraphOn Corporation Santa Cruz, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-177069, 333-156229, 333-145284, 333-119402, 333-107336, 333-40174, and 333-88255) of GraphOn Corporation of our report dated April 16, 2012, relating to the consolidated financial statements, which appear in this Annual Report on Form 10-K of GraphOn Corporation for the year ended December 31, 2011. /s/ Macias Gini & O’Connell LLP Macias Gini & O’Connell LLP Sacramento, California April 16, 2012
